AMENDMENT NUMBER NINE
COUNTRYWIDE FINANCIAL CORPORATION
1991 STOCK OPTION PLAN

        Countrywide Financial Corporation, a Delaware corporation (the
“Company”), pursuant to the power granted to it by Section 8 of the Countrywide
Financial Corporation 1992 Stock Option Plan (the “Plan”), hereby amends the
Plan to provide for the transfer of options incident to divorce.

1. The text of Section 7(a) is deleted in its entirety and new text shall be
inserted in its place to read as follows:


"(a) Non-transferability. No Option granted hereunder shall be transferred by
the Optionee to whom granted otherwise then pursuant to a beneficiary
designation made under Section 14(b) hereof or by will or the laws of descent
and distribution, and an Option may be exercised during the lifetime of such
Optionee only by the Optionee or his or her guardian or legal representative.
Notwithstanding the foregoing, in the case of Options not intended to constitute
Incentive Stock Options under Internal Revenue Code Section 422, the Committee
may, in its discretion, authorize all or a portion of the Options to be granted
to an Optionee to be on terms which permit transfer by such Optionee to (i) the
spouse, children (including step-children) or grandchildren of the Optionee
(each such individual and the Optionee shall be referred to as an "Eligible
Group Member"), (ii) a trust or trusts for the exclusive benefit of one or more
Eligible Group Members or for the benefit of one or more Eligible Group Members
and one or more organizations exempt from income tax and described in Code
Section 501(c)(3), (iii) a partnership or similar vehicle in which such Eligible
Group Members are the only partners or participants, (iv) an organization exempt
from income tax and described in Code Section 501(c)(3) in which an Eligible
Group Member is involved in either participation and/or management, or (v)
pursuant to a qualified domestic relations order, as defined in the Code or
Title 1 of the Employee Income Security Act of 1974, as amended, provided that
(x) the instrument of transfer must be approved by the Company's Administrative
Committee of Employee Benefits or its designee (the "Administrative Committee"),
and (z) transferred Options shall not again be transferable other than by will
or by the laws of descent and distribution. Following transfer, any such Options
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The events of termination of employment of
Section 7(d) hereof shall continue to be applied with respect to the original
Optionee, following which the Options shall be exercisable by the transferee
only to the extent, and for the periods, specified by such Section 7(d)."


[THE NEXT PAGE IS THE SIGNATURE PAGE]

  IN WITNESS WHEREOF, The Company has caused this Amendment Number Nine to be
executed by its duly authorized officer this 3rd day of December, 2002.


Countrywide Financial Corporation





By:     /s/ Anne McCallion             
        Anne McCallion
        Managing Director,
        Chief Administrative Officer
